N BOU5TOW
                                               )'A
                                      OFFICIAl5BUpfeSS                                  •r^t>a!.t.-JM.rrW9
                                      STATE OPlfEfAS                               PITNEV BOWES
                                      PENALTY FOR                     02 1M       $ 00.406
                                                                      0004279596    APR01 2015
                                      PRIVATE USE                     MAILED FROM ZIPCODE 78701
P.O. BOX 12308, CAPITOL STATION
      AUSTIN, TEXAS 78711
                                  RE: WR-82,683-01
                                  EUGENEDALE ENDERLIN JR.            &\Scy)A^^
                                              " -;d_C_#_1A9.0.93_7